UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Re:For the period ended November 20, 2009 COMMISSION FILE NUMBER: 000-22216 CANADIAN ZINC CORPORATION Suite 1710 - 650 West Georgia Street Vancouver, British Columbia Canada V6B 4N9 Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F Form 20-F þ Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes¨ Noþ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes ¨ No þ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 13g3-2(b) under the Securities Exchange Act of 1934. Yes ¨ No þ If ‘Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 1 Financial Statements (Unaudited) (A Development Stage Company) September 30, 2009 Index Balance Sheets Statements of Operations, Comprehensive Income and Deficit Statements of Cash Flows Statements of Shareholders’ Equity Notes to Financial Statements The Company’s auditors have not reviewed these financial statements for the period ended September 30, 2009. 2 CANADIAN ZINC CORPORATION (a development stage company) Balance Sheets (Prepared in accordance with Canadian generally accepted accounting principles) (Unaudited) (in thousands of Canadian dollars) September 30, December 31, 2009 2008 (unaudited) (audited) ASSETS Current Cash and cash equivalents (Note 5) $ 6,711 $ 9,225 Short-term investments (Note 6) 4,891 11,723 Marketable securities (Note 7) 525 2,024 Other receivables and prepaid expenses 78 96 Total Current Assets 12,205 23,068 Investment in Vatukoula Gold Mines Plc (Note 8) 7,311 - American Eagle Warrants (Note 9) 451 - Other long-term assets (Note 10) 525 525 Restricted cash (Note 11) 214 214 Resource interests (Note 12) 5,053 5,053 Plant and equipment (Note 14) 526 661 Total Assets $ 26,285 $ 29,521 LIABILITIES Current Accounts payable $ 278 $ 314 Accrued liabilities 165 197 Total Current Liabilities 443 511 Asset retirement obligation (Note 15) 1,219 1,162 Total Liabilities 1,662 1,673 Commitments (Notes 8, 12 and 21) SHAREHOLDERS' EQUITY Share capital (Note 16) 65,583 65,621 Contributed surplus (Note 17) 8,597 8,354 Accumulated other comprehensive income 5 - Deficit (49,562 ) (46,127 ) Total Shareholders’ Equity 24,623 27,848 Total Liabilities and Shareholders’ Equity $ 26,285 $ 29,521 Approved by the Board of Directors: “John F. Kearney” “Brian A. Atkins, CA” Director Director See accompanying notes to the financial statements. 3 CANADIAN ZINC CORPORATION (a development stage company) Statements of Operations, Comprehensive Income and Deficit (Prepared in accordance with Canadian generally accepted accounting principles) (Unaudited) (in thousands of Canadian dollars except share and per share amounts) Three Months ended Nine Months ended September 30, 2009 September 30, 2008 September 30, 2009 September 30, 2008 Restated (a) Restated (a) Income Investment Income $ 16 $ 184 $ 228 $ 698 Mineral exploration and development costs (Note 13) 1,186 1,488 2,165 2,594 Expenses Depreciation 6 5 17 15 Listing and regulatory fees 22 8 60 41 Management and directors fees 139 138 419 425 Office and general 78 89 248 263 Professional fees 76 28 196 79 Project evaluation 26 6 96 17 Shareholder and investor communications 42 62 114 169 Stock based compensation 72 17 217 202 461 353 1,367 1,211 Other income (expenses) Foreign exchange (loss) (189 ) - (230 ) - Derivative instrument gain (Note 8) 855 - 700 - Equity (loss) from Vatukoula Gold Mines Plc (Note 8) (465 ) - (465 ) - Gain on sale of equity investment (Note 8) 322 - 322 - American Eagle Option write down (Note 9) (1,360 ) - (1,360 ) - Realized gain on securities (Note 7) 38 - 863 - Unrealized gain (loss) on securities 14 (15 ) 39 (46 ) (785 ) (15 ) (131 ) (46 ) Net loss for the period (2,416 ) (1,672 ) (3,435 ) (3,153 ) Other comprehensive income/(loss) Unrealized gain on translating financial statements of equity investment 5 - 5 - Comprehensive loss for the period $ (2,411 ) $ (1,672 ) $ (3,430 ) $ (3,153 ) Deficit, beginning of period $ (47,146 ) $ (43,380 ) $ (46,127 ) $ (41,899 ) Net loss (2,416 ) (1,672 ) (3,435 ) (3,153 ) Deficit, end of period $ (49,562 ) $ (45,052 ) $ (49,562 ) $ (45,052 ) Loss per share - basic and diluted $ (0.02 ) $ (0.01 ) $ (0.03 ) $ (0.03 ) Weighted average number of commonshares outstanding – basic and diluted 118,900,563 120,685,063 118,920,951 120,648,824 (a) See Note 3. See accompanying notes to the financial statements. 4 CANADIAN ZINC CORPORATION (a development stage company) Statements of Cash Flows (Prepared in accordance with Canadian generally accepted accounting principles) (Unaudited) (in thousands of Canadian dollars) Three Months Ended Nine Months Ended September 30, 2009 September 30, 2008 September 30, 2009 September 30, 2008 Restated (a) Restated (a) Operating Activities Net loss for the period $ (2,416 ) $ (1,672 ) $ (3,435 ) $ (3,153 ) Reclamation expenditures - (285 ) (93 ) (288 ) Adjustment for items not involving cash: - Accretion and depreciation 70 67 206 201 - Derivative instrument gain (855 ) - (700 ) - - (Gain) loss on securities (Note 7) (52 ) 15 (902 ) 46 - Unrealized foreign exchange 112 - 112 - - Loss from equity investment (Note 8) 465 - 465 - - Gain on sale of equity investment (322 ) - (322 ) - - American Eagle write down (Note 9) 1,360 - 1,360 - - Stock-based compensation 72 17 217 202 Change in non-cash working capital items: - other receivables and prepaid expenses (15 ) (38 ) 18 30 - accounts payable and accrued liabilities 261 (111 ) 25 (764 ) (1,320 ) (2,007 ) (3,049 ) (3,726 ) Financing Activities Capital stock issued - - - 340 Capital stock repurchased (Note 16) - (118 ) (12 ) (118 ) - (118 ) (12 ) 222 Investing Activities Short-term investments 1,147 (1,228 ) 6,832 650 Marketable securities 38 - 2,401 - Investment in Vatukoula Gold Mines Plc (3,432 ) - (10,205 ) - Sale of shares in Vatukoula Gold Mines Plc 3,456 - 3,456 - American Eagle Option (Note 9) - - (1,811 ) - Restricted cash - - - (214 ) Other long-term assets - (100 ) - (100 ) Plant and equipment (10 ) (19 ) (14 ) (400 ) 1,199 (1,347 ) 659 (64 ) Impact of exchange rate changes on cash and cash equivalents (112 ) - (112 ) - (Decrease) in cash and cash equivalents (233 ) (3,472 ) (2,514 ) (3,568 ) Cash and cash equivalents, beginning of period 6,944 6,823 9,225 6,919 Cash and cash equivalents, end of period $ 6,711 $ 3,351 $ 6,711 $ 3,351 Supplemental Information: Interest paid $ - $ - $ - $ - Income taxes paid $ - $ - $ - $ - (a) – See Note 3. See accompanying notes to the financial statements. 5 CANADIAN ZINC CORPORATION (a development stage company) Statements of Shareholders’ Equity (Prepared in accordance with Canadian generally accepted accounting principles) (Unaudited) Common shares Contributed Accumulated Other (in thousands of Canadian dollars except for share amounts) Shares Amount Surplus Comprehensive Income Deficit Total Restated (a) Restated (a) Restated (a) Balance, December 31, 2007 120,213,962 $ 65,964 $ 7,844 $ - $ (41,899 ) $ 31,909 Exercise of warrants at $0.72 per share 471,101 613 (273 ) - - 340 Shares cancelled under normal course issuer bid (1,716,000 ) (956 ) 578 - - (378 ) Stock-based compensation - - 205 - - 205 Net loss for the year - (4,228 ) (4,228 ) Balance, December 31, 2008 118,969,063 $ 65,621 $ 8,354 $ - $ (46,127 ) $ 27,848 Shares cancelled under normal course issuer bid (38,500 ) (21 ) 14 - - (7 ) Stock-based compensation - - 73 - - 73 Net loss for the period - (297 ) (297 ) Balance, March 31, 2009 118,930,563 $ 65,600 $ 8,441 $ - $ (46,424 ) $ 27,617 Shares cancelled under normal course issuer bid (30,000 ) (17 ) 12 - - (5 ) Stock-based compensation - - 72 - - 72 Net loss for the period - (722 ) (722 ) Balance, June 30, 2009 118,900,563 $ 65,583 $ 8,525 $ - $ (47,146 ) $ 26,962 Stock-based compensation - - 72 - 72 Unrealized gain on translating financial statements of equity investment - - - 5 - 5 Net loss for the period - (2,416 ) (2,416 ) Balance, September 30, 2009 118,900,563 $ 65,583 $ 8,597 $ 5 $ (49,562 ) $ 24,623 (a) – See Note 3 See accompanying notes to the financial statements. 6 CANADIAN ZINC CORPORATION (a development stage company) Notes to the Financial Statements September 30, 2009 (Tabular amounts are in thousands of Canadian dollars, except for shares, price per share and per share amounts) (Unaudited) 1.Basis of Presentation These unaudited interim financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”) for interim financial information and follow the same accounting policies and methods of application as the most recent audited financial statements of the Company for the year ended December 31, 2008, except as noted below (see Note 4).These interim financial statements do not include all the information and note disclosures required by Canadian GAAP for annual financial statements and therefore should be read in conjunction with the Company's audited financial statements and the notes thereto for the year ended December 31, 2008.In management's opinion, all adjustments considered necessary for fair presentation have been included in these financial statements.Interim results are not necessarily indicative of the results expected for the fiscal year. 2.Nature of Operations and Going Concern The Company is primarily engaged in the exploration, development and re-permitting of its Prairie Creek property.The Company is considered to be in the exploration and development stage given that its Prairie Creek property is not yet in production and, to date, has not earned any significant revenues.The recoverability of amounts shown for resource interests is dependent on the existence of economically recoverable reserves, obtaining the necessary permits to operate a mine, obtaining the financing to complete development and future profitable production (see Note 12). During the nine months ended September 30, 2009, the Company diversified its interests through the acquisition of an equity investment in Vatukoula Gold Mines Plc (“VGM”) which operates the Vatukoula Gold Mine in Fiji (see Note 8 – Investment in Vatukoula Gold Mines Plc). These financial statements have been prepared on the basis of accounting principles applicable to a going concern which assumes that the Company will realize its assets and discharge its liabilities in the normal course of business.Management has carried out an assessment of the going concern assumption and has concluded that the Company has sufficient cash and cash equivalents, short-term investments and marketable securities (as well as no debt obligations outside of normal course accounts payable and accrued liabilities) to continue operating at current levels for the ensuing twelve months.Accordingly, these financial statements do not reflect the adjustments to the carrying value of assets and liabilities, or the impact on the statement of operations and balance sheet classifications, that would be necessary were the going concern assumption not appropriate. However, at such time that the Company receives its operating permits for the Prairie Creek Mine (which is not a certain event), it will require significant additional financing to place the mine into operation.There is no guarantee that the Company will be able to obtain such financing to complete the development of the Prairie Creek Mine. 3.Change in Accounting Policy During the year ended December 31, 2008, the Company determined that it was appropriate to change its accounting policy for resource interests whereby exploration and development costs are expensed until such time as either reserves are proven or permits to operate a mineral resource property are received and financing to complete development has been obtained.Previously, the Company capitalized its exploration and development expenditures as incurred, which is permitted under Canadian GAAP.The change in accounting policy was applied retrospectively. 7 CANADIAN ZINC CORPORATION (a development stage company) Notes to the Financial Statements September 30, 2009 (Tabular amounts are in thousands of Canadian dollars, except for shares, price per share and per share amounts) (Unaudited) 3.Change in Accounting Policy (continued) The effect of the change was to increase the accumulated deficit at January 1, 2008 by $28.290 million from $13.609 million to $41.899 million.The effect of the change on the prior period comparatives included in these financial statements (i.e. the three and nine month periods ended September 30, 2008), is summarized in the table below: As Previously Reported Adjustment Restated Statement of Operations, Comprehensive Income and Deficit for the three months ended September 30, 2008: Mineral exploration and development costs $ - $ (1,488 ) $ (1,488 ) Net loss / Comprehensive loss for period (184 ) (1,488 ) (1,672 ) Loss per share – basic and diluted (0.00 ) (0.01 ) (0.01 ) Statement of Cash Flows for the three months ended September 30, 2008: Operating activities (492 ) (1,515 ) (2,007 ) Investing activities $ (2,862 ) $ 1,515 $ (1,347 ) Statement of Operations, Comprehensive Income and Deficit for the nine months ended September 30, 2008: Mineral exploration and development costs $ - $ (2,594 ) $ (2,594 ) Net loss / Comprehensive loss for period (559 ) (2,594 ) (3,153 ) Loss per share – basic and diluted (0.00 ) (0.03 ) (0.03 ) Statement of Cash Flows for the nine months ended September 30, 2008: Operating activities (932 ) (2,794 ) (3,726 ) Investing activities $ (2,858 ) $ 2,794 $ (64 ) 4.Accounting Changes and Significant Accounting Policies Accounting Policies Required/Adopted following Equity Investee Acquisition Equity Investments During the nine months ended September 30, 2009, the Company acquired an equity interest in the share capital of Vatukoula Gold Mines Plc.The Company accounts for investments subject to significant influence using the equity method.The Company’s investment is initially recorded at the consideration amount on the date the equity interest is acquired.Thereafter, the Company records its equity share of the equity investee’s income or loss from operations as an increase or decrease to the carrying amount of its investment.A loss in value of the Company’s investment is recorded as a write-down when such loss is considered to be other than temporary. Derivative Financial Instruments Derivative financial instruments are measured at their fair value upon initial recognition and on each subsequent reporting date.If a market value is not available, the fair value is calculated using standard financial valuation models, such as discounted cash flow or option pricing models.Derivatives are carried as assets when fair value is positive and as liabilities when fair value is negative.Embedded derivatives are separated from the host contract when the analysis shows that the economic characteristics and risks of embedded derivatives are not closely related to those of the host contract. 8 CANADIAN ZINC CORPORATION (a development stage company) Notes to the Financial Statements September 30, 2009 (Tabular amounts are in thousands of Canadian dollars, except for shares, price per share and per share amounts) (Unaudited) 4.Accounting Changes and Significant Accounting Policies (continued) Accounting Policies Implemented Effective January 1, 2009/New Canadian Accounting Standards On January 1, 2009, the Company adopted the recommendations included in Section 3064, “Goodwill and Intangible Assets,” of the CICA Handbook.This Section replaces Section 3062, “Goodwill and Other Intangible Assets” and establishes standards for the recognition, measurement and disclosure of goodwill and intangible assets.The adoption of this Section has had no material impact on the Company’s financial statements. In
